Van Vorst, J.
I do not regard the instrument upon which this action is brought, being a lease of certain wharf property for a term of five years at a yearly rent as an obligation for the absolute payment of money, within the meaning of subdivision 8, section 791 of the Code of Civil Procedure, so as to entitle the action to a preference on the calendar.
The actions so to be preferred are founded upon notes and other instruments, such as bonds providing for the payment of money exclusively. A lease is no more such obligation than is a contract for the delivery of merchandise or a horse at a price fixed. The motion is denied.